Title: From George Washington to Henry Knox, 5 January 1785
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 5th Jan. 1785

About the beginning of last month I wrote you a pretty long letter, & soon after, received your favor of the 23d of November. It is not the letters from my friends which give me trouble—or adds ought to my perplexity. I receive them with pleasure, and pay as much attention to them as my avocations will admit. It is references of old matters with which I have nothing to do. Applications, which oftentimes cannot be complied with. Enquiries, which would employ the pen of a historian to satisfy. Letters of compliment, as unmeaning perhaps as they are troublesome, but which must be attended to. And the commonplace business, which employs my pen & my time; often disagreeably.
Indeed, these with company, deprive me of exercise, and unless I can obtain relief, may be productive of disagreeable consequences—I already begin to feel the effect. Heavy, & painful oppressions of the head, and other disagreeable sensations, often trouble me. I am determined therefore to employ some person who shall ease me of the drudgery of this business. At any rate, if the whole of it is thereby suspended, I am resolved to use exercise. My private concerns also, require infinitely more attention than I have given, or can give, under present circumstances. They can no longer be neglected without involving my ruin.
This, my dear Sir, is a friendly communication—I give it in testimony of my unreservedness with you—& not for the purpose of discouraging your letters; for be assured that, to correspond with those I love is among my highest gratifications, and I perswade myself you will not doubt my sincerity when I assure you, I place you among the foremost of this class. Letters of friendship require no study, the communications are easy, and allowances are expected, & made. This is not the case with those which require re-searches—consideration—recollection—and the de—l knows what, to prevent error, and to answer the ends for which they are written.

In my last I informed you that I was endeavouring to stimulate my Countrymen to the extension of the inland Navigation of our rivers; and to the opening of the best and easiest communication for Land transportation between them and the Western waters. I am just returned from Annapolis to which place I was requested to go by our Assembly (with my bosom friend Genl G—tes, who being at Richmond contrived to edge himself into the Commission) for the purpose of arranging matters, and forming a Law which should be similar in both States, so far as it respected the river Potomack, which seperates them. I met the most perfect accordance in that legislature; & the matter is now reported to ours, for its concurrence.
The two Assemblies (not being in Circumstances to undertake this business wholly at the public expence) propose to incorporate such private Adventurers as shall associate for the purpose of extending the navigation of the River from tide water as far up as it will admit Craft of ten Tons burthen, & to allow them a per[pe]tual toll & other emoluments to induce them to subscribe freely to a Work of such magnitude; whilst they have agreed (or, I should rather say, probably will agree, as the matter is not yet concluded in the Virginia Assembly) to open, at the public expence, the communication with the Western territory. To do this will be a great political work—May be immensely extensive in a commercial point—and beyond all question, will be exceedingly beneficial for those who advance the money for the purpose of extending the Navigation of the river, as the tolls arising therefrom are to be held in perpetuity, & will encrease every year.
Rents have got to such an amazing height in Alexandria, that (having an unimproved lot or two there) I have thoughts, if my finances will support me in the measure, of building a House, or Houses thereon for the purpose of letting. In humble imitation of the wise man, I have set me down to count the cost; and among other heavy articles of expenditure, I find lime is not the smallest. Stone lime with us, owing to the length of (Land) transportation comes very high at that place. Shell lime, from its weakness, & the consequent quantity used, is far from being low—These considerations added to a report that this article may be had from your State by way of Ballast, upon terms much easier than either can be bought here, inclines me without

making an apology, to give you the trouble of enquiring from those who might be disposed to enter into a contract therefor, & can ascertain the fact with precision.
1st—At what price by the Bushel, a quantity of slaked stone lime could be delivered at one of the Wharves at Alexandria (freight & every incidental charge included), or to a Lighter opposite to my own House.
2d—At what price burnt lime stone, but unslaked (if it be safe to bring such) could be delivered as above.
3d—At what price unburnt lime stone, could be delivered at the latter place.
In the last case, it might I should suppose, come as Ballast very low. In the second, it might also come as Ballast, and (tho’ higher than the former, yet) comparatively, cheap, if the danger of Waters getting to it, and its slaking & heating in the Hold, would not be too great—In the first case, their would be no certainty of its goodness, because lime from the late judicious experiments of a Mr Higgens, should be used as soon as it slaked; and would be still better, if it was so, immediately after burning; as air as well as water, according to his observations, weakens & injures it. Your information upon these points from those who might incline to Contract, and on whom dependance could be placed, would much oblige me—and the sooner I get it the better, as my determination is suspended.
Our amiable young friend the Marquis de la Fayette could not be other wise than well pleased with his reception in America. Every testimony of respect, affection & gratitude has been shewn him, wherever he went; if his heart therefore has not been impressed with these expressions (which I am far from supposing) the political consequence which he will derive from them must bear them in his remembrance, & point to the advantages wch must flow.
You informed me that Mrs Knox had got another—but left me to guess, boy or girl. On the birth of either Mrs Washington & I sincerely congratulate you both; & offer our best wishes for you all—hoping the good health which Mrs Knox & the Children enjoyed at the time your letter was written, may be of long continuance.
The report of my coming to Boston was without foundation—I do not, at this time, know when, or whether ever, I may

have it in my power to do this, altho’ to see my compatriots in War, would be great gratification to my mind. with every sentiment of esteem and friendship, I am, My dear Sir, Yr Most Obedt, & Affece Ser.

Go: Washington

